NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0266n.06
                            Filed: April 14, 2006

                                           No. 05-3600

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


BURRELL INDUSTRIES, INC.,                                )
                                                         )        ON APPEAL FROM THE
       Plaintiff-Appellant,                              )        UNITED STATES DISTRICT
                                                         )        COURT     FOR     THE
v.                                                       )        NORTHERN DISTRICT OF
                                                         )        OHIO
LIBERTY MUTUAL FIRE                                      )
INSURANCE COMPANY,                                       )            MEMORANDUM
                                                         )              OPINION
       Defendant-Appellee.                               )




BEFORE: NORRIS, SURHRHEINRICH, and ROGERS, Circuit Judges.

       PER CURIAM. Plaintiff Burrell Industries, Inc., filed suit against defendant Liberty Mutual

Fire Insurance Company after its claim for losses stemming from a theft at an insured property were

denied. After Liberty Mutual removed the action to federal court, the district court granted summary

judgment to the insurer based upon a provision in the policy at issue excluding vacant properties

from coverage against theft.

       Having had an opportunity to review the record, briefs, and arguments advanced by the

parties, we conclude that the district court correctly parsed the disputed provisions of the policy

and the relevant Ohio law governing insurance contracts. A reasoned opinion by this court would

merely mirror the analysis provided by the district court and would serve no useful purpose.
No. 05-3600
Burrell Indus. Inc. v. Liberty Mut. Fire Ins. Co.

       The judgment is affirmed based upon the reasoning contained in the Memorandum

Opinion and Order dated March 31, 2005.




                                                -2-